J-S34023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.D., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.T.Y., MATERNAL                :
    GRANDMOTHER                                :
                                               :
                                               :
                                               :   No. 1031 MDA 2021

                  Appeal from the Decree Entered July 1, 2021
       In the Court of Common Pleas of Luzerne County Orphans' Court at
                                No(s): A-9114


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: JANUARY 10, 2021

        Appellant M.T.Y. (“Maternal Grandmother”) appeals from the July 1,

2021 order denying her petition for the involuntary termination of parental

rights of M.D. (“Father”) with respect to M.D. (“Child”). We affirm.

        The Child was born in July 2014 to Father and natural mother

(“Mother”). In May 2016, Maternal Grandmother was granted sole legal and

physical custody of the Child through a private custody order. Subsequently,

a new order was entered in October 2017, which gave Maternal Grandmother

primary physical custody of the Child and Father partial periods of custody as

agreed to by the parties. Maternal Grandmother also has custody of the Child’s

younger sister, B.D., as a kinship provider through Luzerne County Children

and Youth Services (“CYS”).1

____________________________________________


1   B.D. and CYS are not involved in the instant case.
J-S34023-21



      When B.D. was born in 2018, Maternal Grandmother allowed the Child

to live with Father and Mother so that they could bond as a family. However,

when CYS became involved after B.D. was born, the Child and B.D. went to

live with Maternal Grandmother in November 2018.

      Mother passed away on February 27, 2020. After Mother passed away,

Maternal Grandmother and Father would arrange for Father to have visits

and/or phone calls with the Child and B.D. The last visit by Father occurred in

July 2020. On February 10, 2021, Maternal Grandmother filed a petition for

involuntary termination of parental rights against Father pursuant to 23

Pa.C.S.A. § 2511(a)(1). Hearings on the termination petition were held on

April 7, 2021, May 10, 2021, and June 30, 2021.

      The trial court summarized Maternal Grandmother’s testimony as

follows:

           The Maternal Grandmother testified that the last time that
           Father had personal contact with [the Child] was July 5,
           2020. The Maternal Grandmother further indicated that
           between August 2020 to February [10], 2021, [F]ather did
           not have any telephone contact, nor any physical visits with
           [the Child]. [N.T., 4/7/21,] at 14[-15]. The Maternal
           Grandmother stated that the last time that Father had a
           telephone call with [the Child] was July 12, 2020. Id. at 15.

           The Maternal Grandmother testified that after she notified
           Father that Mother passed away, she met Father at a mall
           in Hazleton, Pennsylvania sometime in March 2020 in order
           to have visits with his daughters, B.D. and [the Child]. Id.
           at 18. The Maternal Grandmother indicated that between
           the time that Mother died on February 2[7], 2020 and July
           5, 2020, Father had three additional physical visits with [the
           Child], in addition to telephone contact with the [C]hild. The
           Maternal Grandmother indicated that she did not know the


                                       -2-
J-S34023-21


         number of telephone calls made between Father and [the
         Child] during the timeframe of February 28 and July 5 of
         2020. She stated that there could have been a dozen.
         According to Maternal Grandmother, Father would usually
         text her or ask to speak to the children and they would
         either call or Face-Time. Id. at 18-19. The Maternal
         Grandmother could not specify upon which dates Father
         would contact her in order to speak to the children. She
         indicated that when Father was not working, she and Father
         would arrange for him to speak to [the Child] and her sister.
         Id. at 19.

         The Maternal Grandmother indicated that between August
         2020 until the filing date of the petition to terminate Father’s
         parental rights on February 10, 2021, Father did not have
         any telephone contact with [the Child]. N.T.[,] 5/10/2021[,]
         at 7. The Maternal Grandmother testified that in July 2018,
         the two minor children[,] B.D.[] and [the Child,] were
         brought to her by Lackawanna County Children and Youth
         representatives. Id. at 9.

         The Maternal Grandmother indicated that the last text
         message she received from Father was on July 12, 2020.
         Id. at 11. She indicated that Father bought Christmas gifts
         in December 2019 for the children. According to the
         Maternal Grandmother, in July 2020, Father brought a
         Kindle Fire, a laughing monkey, a toy gun, a jiggling little
         hamster, and other toys to the children. Id. at 15. However,
         she stated that Father did not purchase any gifts for the
         children in December of 2020 or for any other holidays. Id.
         at 12-13. The Maternal Grandmother further testified that
         between August 2020 and February 2021, Father did not
         provide any educational items or toys for [the] children,
         write her any letters, provide clothing, food, or other
         essential items. Father also did not participate in any
         decisions regarding school, nor did he inquire as to how [the
         Child] was doing in school. Father also did not participate in
         school events, nor assist the [C]hild with any schoolwork or
         homework assignments. Id. at 13-14.

Trial Court Opinion, filed 8/30/21, at 4-6.




                                      -3-
J-S34023-21



       Maternal Grandmother admitted that during the supervised video phone

calls that were set up by CYS between Father and B.D.,2 Father would ask to

speak to the Child during those phone calls. N.T., 4/7/21, at 16; N.T., 5/10/21,

at 16. However, Maternal Grandmother stated she would not allow Father to

speak with the Child because those calls were not “set up for [the Child],” but

rather were set up for Father and B.D. N.T., 5/10/21, at 16, 18.

       Maternal Grandmother testified that Father has never missed a child

support payment. Id. at 21.

       Father testified at the termination hearing that after Mother passed

away, Maternal Grandmother would not allow him to see the Child. Id. at 37.

He stated that when Mother was alive, he helped Mother as much as he could

with whatever the children needed and participated in the children’s medical

appointments and school activities. Id. at 37, 49. Father testified that between

August 2020 to February 2021, he attempted to contact the Child several

times; however, Maternal Grandmother would deny his requests and

completely cut off his visits. Id. at 31. Father said that at the end of his

supervised video phone calls with B.D., he would repeatedly ask to speak to

the Child, but Maternal Grandmother would not allow him to talk to her. Id.

at 31, 45.

       Father acknowledged that he could have filed a petition alleging that

Maternal Grandmother was in contempt of their custody order. Id. at 41, 50.
____________________________________________


2Visits were done with B.D. via video phone calls, instead of in person visits,
because of the COVID-19 pandemic.

                                           -4-
J-S34023-21



However, he testified that the reason that he did not file a contempt petition

was due to the advice of his counsel in B.D.’s dependency case. Father stated

that his attorney told him to focus on B.D.’s case in dependency court first

and then focus on the custody issues in the Child’s case. Id. at 41-42, 46.

Father eventually filed a petition for modification of custody order in the

instant case on March 3, 2021, after the filing of the involuntary termination

petition. Id. at 41.

      Father testified that at the time of the termination hearing, he had been

sober for two and one-half years. Id. at 38. He stated he started a

blacktopping business one year ago and has consistently paid child support to

Maternal Grandmother. Id. at 32. Father testified he is now in a much better

position to care for the Child than previously. Id. at 46. He stated that as part

of B.D.’s case with CYS, he completed parenting education, drug and alcohol

services, and a psychological evaluation. Id. at 36.

      Rose Norton, a support worker from CYS, testified that she supervised

some of the video phone calls between Father and B.D. Id. at 58. She

confirmed that during those calls, Father asked Maternal Grandmother if he

could speak with the Child, but Maternal Grandmother refused Father’s

requests. Id. at 58-59, 63. Norton further testified that on one occasion,

Father asked Maternal Grandmother if he could call the Child after the video

call was over, but Maternal Grandmother did not respond and then Father and

Maternal Grandmother had a verbal altercation until the call ended. Id. at 59.




                                      -5-
J-S34023-21



      Tammy Purpura, another support worker from CYS, testified that she

also supervised some of the video calls between Father and B.D. Id. at 65.

Purpura also confirmed that Father asked to speak to the Child during those

phone calls, but Maternal Grandmother would not allow him to speak with the

Child because the phone calls were strictly set up for B.D. Id. at 66. Purpura

testified that although the phone calls were set up for B.D., CYS would not

have prevented the Child from participating in the phone calls with Father. Id.

at 67. She further stated that Father told her that he wanted the Child to

remain with Maternal Grandmother but he wanted more visitation with the

Child. Id. at 66. Purpura advised Father that CYS did not have custody of the

Child and that it was a private matter between him and Maternal

Grandmother. Id. at 66-67. Father told her that he would be retaining an

attorney. Id. at 69.

      Following   the   termination   hearing,   the   court   denied     Maternal

Grandmother’s involuntary termination petition. This timely appeal followed.

Maternal Grandmother raises the following issues for our review:

         1. Whether the trial court abused its discretion, committed
            an er[r]or of law, and/or there was insufficient
            evidentiary support for its finding that [Maternal
            Grandmother’s] petition for involuntary termination of
            parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1)
            should be denied?

            A. Whether the trial court erred in finding [F]ather’s
            explanation for his lack of contact with his minor child to
            be reasonable?

Maternal Grandmother’s Br. at 5.


                                      -6-
J-S34023-21



      We apply the following standard of review:

         [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court’s determination of a
         petition for termination of parental rights. As in dependency
         cases, our standard of review requires an appellate court to
         accept the findings of fact and credibility determinations of
         the trial court if they are supported by the record. If the
         factual findings are supported, appellate courts review to
         determine if the trial court made an error of law or abused
         its discretion. As has been often stated, an abuse of
         discretion does not result merely because the reviewing
         court might have reached a different conclusion. Instead, a
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.

In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012) (citations omitted).

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re

Adoption of K.C., 199 A.3d 470, 473 (Pa.Super. 2018). Clear and convincing

evidence means evidence “that is so clear, direct, weighty, and convincing as

to enable the trier of fact to come to a clear conviction, without hesitation, of

the truth of the precise facts in issue.” Id. (internal quotation marks and

citation omitted in original).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under this

provision, the trial court must engage in a bifurcated analysis prior to

terminating parental rights:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory

                                      -7-
J-S34023-21


         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.
         One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.

Id. (citations omitted).

      Maternal Grandmother sought the involuntary termination of Father’s

parental rights on the following grounds:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

         (1) The parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform
         parental duties.

                                     ***

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(1) and (b).



                                      -8-
J-S34023-21



      Maternal Grandmother asserts that the court “abused its discretion,

committed an error of law, and/or that there was insufficient evidentiary

support for the [c]ourt’s decision to find [F]ather’s explanation for his lack of

contact with his minor child to be reasonable.” Maternal Grandmother’s Br. at

13.

      Pursuant to Section 2511(a)(1), “the moving party must produce clear

and convincing evidence of conduct, sustained for at least the six months prior

to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (citation omitted).

We have stated:

          [T]he trial court must consider the whole history of a given
          case and not mechanically apply the six-month statutory
          provision. The court must examine the individual
          circumstances of each case and consider all explanations
          offered by the parent facing termination of his or her
          parental rights, to determine if the evidence, in light of the
          totality of the circumstances, clearly warrants the
          involuntary termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004) (citations omitted). The

court must then consider “the parent’s explanation for his or her conduct” and

“the post-abandonment contact between parent and child” before moving on

to consider Section 2511(b). In re M.X.G., 933 A.2d 647, 652 (Pa. 2007) (per

curiam) (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998)).




                                      -9-
J-S34023-21



      Here, the trial court found Father failed to perform his parental duties

in the six months prior to the filing of the termination petition. Trial Ct. Op. at

6. However, the court determined that Father’s explanation for his lack of

contact with the Child was reasonable. Id. at 16. The court took into

consideration the barriers in place which precluded Father from having contact

with the Child, particularly Maternal Grandmother’s unilateral decision to

refuse to allow Father to speak with the Child. Id. at 16, 19. The court noted

that between August 2020 and the time of the filing of the termination petition

in February 2021, Father made numerous attempts to contact the Child, but

Maternal Grandmother always denied his requests. Id. at 7. The court found

Maternal Grandmother’s testimony that she did not hear Father make that

request during a video phone call not to be credible because two CYS support

workers corroborated Father’s testimony that Maternal Grandmother denied

his requests to speak to the Child. Id. at 15-16. The court was also troubled

by the fact that Maternal Grandmother was only permitting Father to speak

with one child, B.D., and precluding him from speaking with his other child,

even though both children resided with her. Id. at 16.

      The court acknowledged that Father filed his petition to modify the

private custody order after the involuntary termination petition was filed and

it did not consider the filing as an effort made by Father. Id. at 11. However,

the court found that “Father’s actions [in filing his petition to modify custody]

bolsters Father’s credibility in explaining his reason for not filing the petition

for modification earlier due to the advice he took from his prior counsel to first

                                      - 10 -
J-S34023-21



focus on the minor child, B.D., and once that case resolved to then focus on

[the Child].” Id. at 11-12.

      Since the court found that Father had a reasonable explanation for not

having contact with the Child for six months before the filing of the termination

petition, it determined that it need not consider the effect of termination of

parental rights on the Child pursuant to Section 2511(b). Id. at 17.

      Upon review of the record, we discern no abuse of discretion. The court

found that Father’s explanation for his lack of contact with the Child was

reasonable. This finding was supported by competent evidence. There was no

dispute that Maternal Grandmother denied Father contact with the Child in the

six months prior to the filing of the termination petition. As was required, the

court considered the whole history of the case and did not mechanically apply

the six-month statutory provision. See In re B.,N.M., 856 A.2d at 855.

Moreover, we will not disturb the trial court’s credibility determinations. See

In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super. 2002) (stating “the

trial court, as the finder of fact, is the sole determiner of the credibility of

witnesses and all conflicts in testimony are to be resolved by finder of fact”).

Accordingly, we agree with the trial court’s conclusion that Maternal

Grandmother failed to prove by clear and convincing evidence that Father’s

parental rights should be terminated pursuant to Section 2511(a)(1).




                                     - 11 -
J-S34023-21




     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2022




                          - 12 -